Citation Nr: 0324943	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $8,313, to include 
consideration of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1944 to June 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  In the 
decision, the Committee denied the veteran's request for a 
waiver of an overpayment of pension benefits in the amount of 
$8,313.

The Board notes that, in addition to the issue which is on 
appeal, there has been a separate decision pertaining to an 
overpayment related to unreported income during a different 
period of time.  That issue has not been developed for 
appellate review, and will not be addressed in this decision.  
The veteran's arguments with respect to that issue are 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  An overpayment of $8,313 was created when the appellant 
received pension benefits which were paid based on incomplete 
information regarding the appellant's income.

2.  Recovery of the overpayment in the amount of $8,313 from 
the appellant would be against equity and good conscience as 
it would result in severe hardship to the veteran.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $8,313 is warranted.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  
Communications from the RO provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The basic 
elements for establishing entitlement to a waiver have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's financial status reports.  The appellant has had a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
overpayment of pension are not in dispute.  In a decision of 
December 1972, the RO granted the veteran's claim for VA 
nonservice-connected pension benefits, effective from 
September 18, 1972. 

The veteran was informed on many occasions that his pension 
benefits were based on his countable income and that it was 
his responsibility to notify the VA of any changes in his 
family income.  For example, in a letter from the RO dated in 
September 1995, the veteran was notified that the VA pays a 
pension which is the difference between countable annual 
income and a maximum annual rate.  It was further noted in 
the letter that: 

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.    

In January 2000, the RO received information from the Social 
Security Administration which showed that the veteran's 
family had received benefits higher than had previously been 
reported.  In a letter dated in January 2000, the RO notified 
the veteran that his pension would be reduced retroactively 
back to 1996.  A letter from the VA Debt Management Center 
dated in November 2000 shows that the retroactive reduction 
resulted in an overpayment in the amount of $3,438.  

In January 2001, the veteran submitted an Improved Pension 
Eligibility Verification Report in which he stated that his 
wife had wages of $4,499 during the period from January 1, 
2000, through December 31, 2000.  He also reported that he 
expected that his wife would have an annual income of $4,160 
for the year 2001.  A letter from the RO dated in February 
2001 shows that the veteran's pension was again reduced 
retroactively based on the information he had provided.  
Documents in the file indicate that this resulted in an 
additional overpayment in the amount of $4,875.  The Board 
notes that the total of these payments ($3,438 plus $4,875) 
amounts to the $8,313 overpayment which has been certified 
for appellate review.  The veteran requested waiver of that 
amount but it was denied and he perfected an appeal.  A 
letter from the RO dated in May 2003 reflects that additional 
overpayments were subsequently created in May 2002; however, 
waiver of those debts is not currently on appeal and will not 
be further addressed in the present decision.

During the hearing held before the undersigned Member of the 
Board in September 2003, the veteran and his wife testified 
in support of the claim.  Documents dated in July 2003 and 
received by the Board in September 2003 reflect that there 
are foreclosure proceedings against the veteran's home.  

The evidence of record also includes a financial status 
report dated June 2001.  On the report the veteran indicated 
that he has monthly income of $253 while his wife has monthly 
income of $320 for a total monthly income of $573.  He listed 
expenses amounting to $1,388.  He stated that his lights were 
recently cut off and his house was about to be foreclosed.  

After reviewing the record, the Board initially finds that 
the overpayment of pension benefits was properly created.  
Basic entitlement to pension exists if, among other things, 
the veteran meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274.  The maximum annual rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a).  A veteran's "annual 
income" includes his annual income and the annual income of 
his dependent spouse. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 
3.23(d)(4).

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable 
shall be reduced by the amount of the veteran's annual income 
and the amount of annual income of the spouse. 38 U.S.C.A. § 
1521

There is no question that the veteran's wife's income and the 
full amount of the Social Security payments received by the 
veteran's family should have been counted as income and 
failure to do so resulted in an overpayment.  The dependents' 
income must be included in the computation of annual income 
to determine eligibility for pension benefits.  

With respect to the issue of whether a waiver of recovery of 
the overpayment is warranted under the facts of this case, 
the veteran contends that he is entitled to waiver of 
overpayment of pension benefits in the amount of $8,313.  He 
asserts that he will suffer severe hardship if the waiver is 
not granted.  

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.


Of primary significance in this case, the Board finds that 
collection of the debt would deprive the appellant of basic 
necessities.  The veteran's expenses exceed his income, and 
there are foreclosure proceedings against his home.  
Information was furnished during the recently conducted 
personal hearing to the effect that the veteran's financial 
situation, as well as expenses associated with maintaining 
his family and repairs involving his home (roof) are much 
more adverse than is reflected on his most recently completed 
financial status report.  While we find the veteran's 
recently furnished testimony credible as to such matters, it 
is not apparent from a review of the file that he has 
furnished an updated financial status report.  It is urged of 
the veteran and his representative that he do so, as such a 
report as to his current debt situation could have 
considerable bearing as to other matters affecting his 
receipt of veterans benefits.  

The Board also finds reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The pension program was intended to 
aid disabled persons with low income in obtaining the basic 
necessities for living.  A waiver will assist the veteran in 
preventing the foreclosure of his home, as well as in various 
other matters.  Therefore, recovery of the overpayment would 
defeat the purpose of the VA pension benefits program.

The Board finds that any fault on the appellant's part in 
creating this debt is outweighed by the hardship that would 
be created in requiring him to repay it.  Based on 
consideration of the foregoing elements, the Board finds that 
recovery of the $8,313 overpayment from the appellant would 
be against equity and good conscience.  Accordingly, a waiver 
is warranted.


ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $8,313 is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



